Nichols, Chief Justice.
The former husband appeals from the judgment of the trial court finding him in contempt for nonpayment of alimony and allowing him to purge himself by payment of the arrearage plus attorney fees for the former wife.
He had been paying her $250 per month toward her apartment rent of $300 per month. The relevant provision *380of their agreement incorporated into their final judgment and decree required him "to furnish, at his expense, but not including utilities, a home” for her. She had moved from Milledgeville to St. Simons Island after their divorce. His stated reason for the nonpayment of the additional $50 per month was that the apartment she had rented on St. Simons Island for $300 per month would have cost only $250 per month in Milledgeville.
Submitted August 25, 1978
Decided October 17, 1978.
Robert H. Herndon, for appellant.
J. D. Humphries, III, for appellee.
Based upon a detailed and well-reasoned analysis of the agreement as a whole, the trial court concluded that the parties had not intended to restrict her to comparable housing in Milledgeville. The trial court correctly relied upon Paul v. Paul, 235 Ga. 382 (219 SE2d 736) (1975), for the applicable rules of construction.

Judgment affirmed.


All the Justices concur.